DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 6, the limitation “the sheet bundle forming unit divides sheets constituting each of the sheet bundles into a plurality of sets and discharges the sheets in a plurality of times for each sheet bundle” in lines 11-14 of claim 1 and lines 12-15 of claim 6 renders the claims unclear. The sentence appears to be missing at least one word in between “discharges the sheets in” and “a plurality of times”. Further, it is unclear from the claimed language how the sheets could be discharged a plurality of times. Based on the disclosure, it is believed that the processing described in instant PGPub paragraphs [0113]-[0114] is intended to be claimed, where the sheet bundle is 
Claims 2-5 depend from claim 1 and inherit this issue therefrom.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (7,318,584).
As to claims 1 and 6, Kato et al. teaches an image forming system (figure 1) comprising:
an image forming unit (300) that forms an image onto a sheet (column 4, line 60-column 5, line 32); 
a first tray (130) for stacking a sheet (column 5, line 57-59) on which an image is formed by the image forming unit (column 5, lines 33-51); and
a sheet bundle forming unit (comprising controller 950) that forms a sheet bundle on the first tray (column 8, lines 6-23), wherein

when forming each of the first sheet bundle and the second sheet bundle on the first tray, the sheet bundle forming unit divides sheets constituting each of the sheet bundles into a plurality of sets and discharges the sheets in a plurality of times for each sheet bundle (figure 18B for the first sheet bundle and figure 18C for the second sheet bundle), and
a number (1) of sheets included in a first sheet set of the first sheet bundle to be discharged at a first time is set smaller than a number (2) of sheets included in a first sheet set of the second sheet bundle to be discharged at a first time  (figures 18B and 18C).
As to claim 2, Kato et al. teaches wherein the sheet bundle forming unit has a buffer part (5) that temporarily retains conveyed sheets until the number of the sheets reaches a predetermined number, and a discharge mechanism (10) that discharges the sheets retained in the buffer part onto the first tray (column 5, lines 33-51).
As to claim 4, Kato et al. teaches further comprising a conveying path (33) for sheet conveyance (figure 2),
wherein the buffer part (5) is a diverging path formed so as to diverge from the conveying path (figure 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (7,318,584) in view of Masunari et al. (8,393,607).
As to claim 3, Kato et al. teaches all of the limitations of the claimed invention, as noted above for claim 2, further comprising a conveying path for sheet conveyance (the path between roller pair 3),
Kato et al. does not explicitly teach wherein the buffer part is a second tray for temporarily stacking a sheet conveyed thereto through the conveying path.
Masunari et al. teaches wherein the buffer part (125) serves as a second tray (126) for temporarily stacking a sheet conveyed thereto through the conveying path (figures 4-7 and column 6, lines 60-65).
It would have been obvious to one skilled in the art before the effective filing date to modify Kato et al. to replace the buffering unit of Kato et al. with wherein the buffer part serves as a second tray for temporarily stacking a sheet conveyed thereto through the conveying path as taught by Masunari et al. because it is a well known alternative for stacking sheets to allow processing on a first tray to finish before new sheets are moved to the first tray (column 6, lines 45-67).
As to claim 5, Kato et al. teaches all of the limitations of the claimed invention, as noted above for claim 2, further comprising a conveying path for sheet conveyance (the path between roller pair 3).
Kato et al. does not explicitly teach wherein the buffer part is a second tray for temporarily stacking a sheet conveyed thereto through the conveying path, and the discharge mechanism discharges a first sheet of the first sheet bundle conveyed thereto through the conveying path onto the first tray as a sheet divided and discharged for a first time, and discharges a sheet temporarily stacked on the second tray onto the first tray as a second or subsequent sheet.
Masunari et al. teaches wherein the buffer part (125) serves as a second tray (126) for temporarily stacking a sheet conveyed thereto through the conveying path (column 6, lines 60-65), and the discharge mechanism (120) discharges a first sheet of the first sheet bundle conveyed thereto through the conveying path onto the first tray as a sheet divided and discharged for a first time, and discharges a sheet temporarily stacked on the second tray onto the first tray as a second or subsequent sheet (figure 7, in combination with the teachings of Kato et al., column 20, lines 41-65).
It would have been obvious to one skilled in the art before the effective filing date to modify Kato et al. to replace the buffering unit of Kato et al. with wherein the buffer part is a second tray for temporarily stacking a sheet conveyed thereto through the conveying path, and the discharge mechanism discharges a first sheet of the first sheet bundle conveyed thereto through the conveying path onto the first tray as a sheet divided and discharged for a first time, and discharges a sheet temporarily stacked on the second tray onto the first tray as a second or subsequent sheet as taught by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gamo (8,814,157), Nakamura (US PGPub 2012/0205853 A1), and Kushida (8,172,224) teach sheet buffering systems similar to that of the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E SIMMONS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JENNIFER E SIMMONS/           Primary Examiner, Art Unit 2853